DETAILED ACTION
This office action is in response to communication filed on June 6, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 
Response to Amendment
Amendments filed on June 6, 2022 have been entered.
The specification has been amended.
Claims 1, 9, 17 and 20 have been amended.
Claims 1-20 have been examined

Response to Arguments
Applicant’s arguments, see Remarks (p. 11), filed on 06/02/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 11), filed on 01/0406/02/2022, with respect to the objections to claims 17 and 20 have been fully considered. In view of the amendments and the arguments, the objections have been withdrawn. 
The examiner notes that regarding the objection to claim 17, applicant cited 37 CFR 1.75(e) as basis for the language complying with patent rules. 

Applicant’s arguments, see Remarks (p. 11-13), filed on 06/02/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn (see Examiner’s Note below). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Hart (Reg. No. 36823), applicant’s representative, on 06/06/2022.
The application has been amended as follows: 

Regarding claim 1:
Claim language “generating one or more images or gathers representing the adjusted time-lapse difference for one or more subsea formations in the survey region, whereby changes in the one or more sub- sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries” is replaced by “generating one or more images or gathers representing the adjusted time-lapse difference for one or more subsea formations in the survey region, whereby changes in the one or more sub- sea formations are depicted more accurately by virtue of survey geometry and the second survey geometry”.

Regarding claim 9:
Claim language “generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries” is replaced by “generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of survey geometry and the second survey geometry”.

Regarding claim 17:
Claim language “In a process of the kind in which a computing system is used to generate a time-lapse difference between results corresponding to a first geophysical survey and results corresponding to a second geophysical survey over a survey region, wherein first data represent results from the first geophysical survey and second data represent results from the second geophysical survey” is replaced by “In a process of the kind in which a computing system is used to generate a time-lapse difference between results corresponding to a first geophysical survey and results corresponding to a second geophysical survey over a survey region, wherein first data represent the results from the first geophysical survey and second data represent the results from the second geophysical survey”.
Claim language “and adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference, thereby reducing noise in the time-lapse difference caused by differences between the first survey geometry and the second survey geometry” is replaced by “
Claim language “generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries” is replaced by “generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first survey geometry and the second survey geometry”.

Regarding claim 20:
Claim language “means for generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries” is replaced by “means for generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of survey geometry and the second survey geometry”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:

Regarding claim 20. 
The limitation “means for determining a time-lapse difference between first data representing the results of the first geophysical survey and second data representing the results of the second geophysical survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for accessing data representing a second survey geometry corresponding to the second geophysical survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for generating, based on the first data and the data representing the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for determining a first noise model based on differences between the first data and the first estimated data” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claim 17)

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101.

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “determining, by a computing system, a time-lapse difference between first data and second data, the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., subtracting two datasets to obtain a difference, see specification at [0028] and [0036]). Except for the recitation of generic computer components (i.e., a computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to subtracting data to obtain a result (e.g., difference).
the limitation “generating, by the computing system based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., Fourier transform) to obtain additional data (i.e., first estimated data, see specification at [0029], [0033] and [0049]). Except for the recitation of generic computer components (i.e., the computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to applying mathematical concepts on data to obtain additional information.
the limitation “determining, by the computing system, a first noise model based on differences between the first data and the first estimated data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., subtracting or comparing two datasets to obtain a difference, see specification at [0030], [0035], [0041] and [0051]). Except for the recitation of generic computer components (i.e., the computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to subtracting or comparing data to obtain additional information.
the limitation “adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., least-squares matching) to obtain additional data (i.e., adjusted time-lapse difference, see specification at [0031], [0037], [0042] and [0054]). Except for the recitation of generic computer components (i.e., the computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to applying mathematical concepts on data to obtain additional information (i.e., adjusted time-lapse difference).
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“a computing system” and “a tangible computer-readable medium”;
“the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively”;
 “generating one or more images or gathers representing the adjusted time-lapse difference for one or more subsea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries”; and
“storing the one or more images or gathers, or data representative thereof, in a tangible computer-readable medium”.
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., more accurate determination of time-lapse differences, which facilitate more efficient resource production and monitoring, see specification at [0026]). The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)). 

Similarly, independent claims 9, 17 and 20 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-8, 10-16 and 18-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Srinivasan; Arjun (US 20180259662 A1, IDS record) teaches:
A method (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed), comprising: 
determining, by a computing system ([0038]: invention is practiced in a computer system), a time-lapse difference between first data and second data, the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])); 
determining, by the computing system, a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)); 
generating one or more images or gathers representing the adjusted time-lapse difference for one or more subsea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries ([0047]: the final 4D difference is output, which examiner interprets to refer to an image); and
storing the one or more images or gathers, or data representative thereof, in a tangible computer-readable medium ([0047]: the final 4D difference is output, and can be recorded in memory (see [0052])).

Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include subtracting the modeled synthetic coherent noise from the second seismic dataset to thereby provide the modified second seismic dataset (n2) with reduced coherent noise” ([0024]-[0025]: geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” (Abstract: marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, by the computing system based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 
determining, by the computing system, a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 9. 
Srinivasan; Arjun (US 20180259662 A1, IDS record) teaches:
A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device ([0038]: invention is practiced in a computer system) to perform operations (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed) comprising: 
determining a time-lapse difference between first data and second data, the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])); 
determining a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2));
generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries ([0047]: the final 4D difference is output, which examiner interprets to refer to an image); and 
storing the one or more images or gathers, or data representative thereof ([0047]: the final 4D difference is output, and can be recorded in memory (see [0052])).

Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include subtracting the modeled synthetic coherent noise from the second seismic dataset to thereby provide the modified second seismic dataset (n2) with reduced coherent noise” ([0024]-[0025]: geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” (Abstract: marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 
determining a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 17. 
Srinivasan; Arjun (US 20180259662 A1, IDS record) teaches:
In a process (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed) of the kind in which a computing system ([0038]: invention is practiced in a computer system) is used to generate a time-lapse difference between results corresponding to a first geophysical survey and results corresponding to a second geophysical survey over a survey region, wherein first data represent results from the first geophysical survey and second data represent results from the second geophysical survey (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])), the improvement comprising: 
determining, by the computing system, a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference, thereby reducing noise in the time-lapse difference caused by differences between the first survey geometry and the second survey geometry (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)); and
generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries  .

Regarding accessing, by the computing system, data representing a second survey geometry corresponding to the second geophysical survey and data representing a first survey geometry corresponding to the first geophysical survey, Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include subtracting the modeled synthetic coherent noise from the second seismic dataset to thereby provide the modified second seismic dataset (n2) with reduced coherent noise” ([0024]-[0025]: geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” (Abstract: marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, by the computing system based on the first data and the data representing the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 
determining, by the computing system, a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 20. 
Srinivasan; Arjun (US 20180259662 A1, IDS record) teaches:
Apparatus ([0038]: invention is practiced in a computer system) for generating a time-lapse difference between results of first geophysical survey and results of a second geophysical survey of a survey region (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed), comprising:
means for determining a time-lapse difference between first data representing the results of the first geophysical survey and second data representing the results of the second geophysical survey (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042]));
means for determining a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference); 
means for adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)); and 
means for generating one or more images or gathers representing the adjusted time-lapse difference for one or more sub-sea formations in the survey region, whereby changes in the one or more sub-sea formations are depicted more accurately by virtue of the reduction in noise caused by differences between the first and the second survey geometries ([0047]: the final 4D difference is output, which examiner interprets to refer to an image). 

Regarding means for accessing data representing a second survey geometry corresponding to the second geophysical survey, Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include subtracting the modeled synthetic coherent noise from the second seismic dataset to thereby provide the modified second seismic dataset (n2) with reduced coherent noise” ([0024]-[0025]: geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” (Abstract: marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“means for generating, based on the first data and the data representing the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first survey; 
means for determining a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-8, 10-16 and 18-19. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857